EXHIBIT 10.4

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXENATIDE ONCE WEEKLY PEN SUPPLY AGREEMENT

 

This EXENATIDE ONCE WEEKLY PEN SUPPLY AGREEMENT (“Agreement”) is entered into as
of May 11, 2009 (the “Effective Date”), by and between Amylin
Pharmaceuticals, Inc. (“Amylin”), a Delaware corporation, and Eli Lilly and
Company (“Lilly”), a corporation organized and existing under the laws of the
State of Indiana.  Amylin and Lilly are sometimes referred to herein
individually as a “Party” and collectively as “Parties”.  References to “Amylin”
and “Lilly” and “Party” or “Parties” shall include their respective Affiliates.

 

RECITALS

 

1.                                       Amylin and Lilly are parties to that
certain Collaboration Agreement, effective September 19, 2002, as amended,
pursuant to which Amylin and Lilly have agreed to cooperate in the development,
manufacturing and marketing of Exenatide Once Weekly in a dual chamber cartridge
pen configuration (the “Pen Product”, as defined below).

 

2.                                       Under the terms of the Collaboration
Agreement, Amylin is responsible for sale of Pen Product in the U.S. and Lilly
is responsible for the sale of Pen Product in the Territory outside the U.S.

 

3.                                       In furtherance of the goals set forth
in the Collaboration Agreement, the Parties desire to enter into this Agreement
whereby Lilly will agree to purchase from Amylin and Amylin will agree to supply
to Lilly the Pen Product in commercial quantities intended for commercial sale
in the Territory outside the U.S., all on the terms and conditions set forth
herein.  In addition, the Parties desire to define how certain costs and
expenses will be applied and allocated for Pen Product intended for commercial
sale in the U.S.

 

4.                                       Amylin and Lilly are parties to a
separate Exenatide Once Weekly Supply Agreement, effective October 16, 2008, as
amended (the “Vial Supply Agreement”), for the purchase and supply of EQW
Product in commercial quantities intended for commercial sale in the Territory
outside the U.S. and for the treatment of cost and expenses applied and
allocated to EQW Product intended for commercial sale in the U.S.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

When used and capitalized in this Agreement (other than the headings of the
Articles and Sections), including the foregoing Recitals, the following terms
will have the meanings assigned to them in this Article 1 and include the plural
as well as the singular.  Capitalized terms not otherwise defined herein will
have the meaning assigned to them in the Collaboration Agreement.

 

1.1                               “Actual Component Manufacturing Cost” means
those costs actually incurred by Amylin for the acquisition and release of
Components from Third Party Suppliers, including an appropriate allocation of
any overhead costs.  Such costs include, but are not limited to:  (i) the landed
cost of purchased materials, including, without limitation, invoice price,
outside processing costs, freight, duties, storage fees and brokers fees (volume
or trade discounts will be reflected in the calculation); (ii) conversion costs
(including, without limitation, direct labor and direct overhead) directly
associated with the releasing and shipping of Components;  (iii) replacement
costs for Components that are determined to be defective or recalled during the
quality control process or for Components that are returned to Amylin from Lilly
or to Third Party Suppliers from Amylin; (iv) Component breakage, damage and
manufacturing losses; (v) obsolete Components; and (vi) to the extent
attributable to the acquisition of Components, any other costs considered
inventory costs or Costs of Products Sold under Generally Accepted Accounting
Principles.  Amylin shall share details relating to the Actual Component
Manufacturing Cost in detail and frequency as Lilly may reasonably request.

 

1.2                               “Actual Manufacturing Cost” means those costs
actually incurred by Amylin or Lilly for the acquisition of materials from Third
Party Suppliers or Lilly, and Manufacture and conversion into Pen Product.  Such
costs include, but are not limited to:

 

(a)                                  the landed cost of purchased materials,
including, without limitation, invoice price, outside processing costs, freight,
duties, and brokers fees (volume or trade discounts will be reflected in the
calculation);

 

(b)                                 conversion costs directly associated with
the Manufacture of Pen Product at the Facility including direct labor and direct
overhead costs;

 

(c)                                  an appropriate allocation of the actual
indirect overhead costs directly associated with the Manufacture of Pen Product
incurred by Amylin at the Facility;

 

*** Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(d)                                 an appropriate allocation of costs based on
actual headcount and actual FTE rate incurred by Amylin  outside of the Facility
but directly associated with  the Manufacture of Pen Product, including but not
limited to those items as set forth on Exhibit A;

 

(e)                                  depreciation of any Pen Product specific
capital investments at the Facility not included in the Pen Product Initial
Capital Investment and solely funded by Amylin as part of Capital Investments
called out in section 3.8(f) of this Agreement;

 

(f)                                    Pen Product breakage, damage and
Manufacturing losses;

 

(g)                                 an allocation of the depreciation of those
capital investments net of capitalized interest in and for Amylin’s San Diego
Quality Control Laboratory to the extent such capital investments directly
support Manufacture of the Pen Product;

 

(h)                                 an allocation of depreciation of those
capital investments located at Third Party Suppliers but owned by Amylin to the
extent such capital investments directly support Manufacture of the Pen Product
and have not been previously funded by Lilly;

 

(i)                                     replacement costs for Pen Product that
is determined to be defective or recalled during the quality control process or
for Pen Product that is returned to Amylin from Lilly or any customer or to
Third Party Suppliers from Amylin;

 

(j)                                     amortization of any pre-paid assets of
Amylin at a Third Party Supplier in accordance with the terms of the agreement
with any such Third Party Supplier, as well as an appropriate carrying cost of
such prepaid assets calculated in accordance with Section 1.2(l) below;

 

(k)                                  to the extent attributable to the
Manufacture of Pen Product, any other costs considered inventory costs or Costs
of Products Sold under Generally Accepted Accounting Principles;

 

(l)                                     an appropriate carrying cost applied to
the ending monthly inventory utilizing the interest rate agreed to in the letter
agreement between the Parties dated June 12, 2006 (the “Letter Agreement”); and

 

(m)                               an allocation of Lilly resources directly
associated with  Manufacture of Pen Product charged at the actual FTE rate and
any other expenses incurred by Lilly directly associated with the Manufacture of
Pen Product as agreed to in advance by the Parties.

 

*** Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 


ALL OF THESE COSTS AND THE METHODOLOGY TO BE USED IN ALLOCATING INDIRECT OR
OVERHEAD COSTS AMONG MANUFACTURING OPERATIONS HEREUNDER AND OTHER AMYLIN
MANUFACTURING OPERATIONS, AND AMONG PEN PRODUCT MANUFACTURED PURSUANT TO THIS
AGREEMENT SHALL BE DETERMINED IN A MANNER CONSISTENT WITH U.S. GAAP, EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR AS OTHERWISE AGREED BY THE PARTIES.    AMYLIN
SHALL SHARE REASONABLE DETAILS RELATING TO THE ACTUAL MANUFACTURING COST.  THE
PARTIES AGREE TO ANNUALLY REVIEW THE INTEREST RATE SET FORTH IN THE LETTER
AGREEMENT AND SECTION 1.2(L) ABOVE.


 


FOR THE AVOIDANCE OF ANY DOUBT, THE ACTUAL MANUFACTURING COSTS FOR PEN PRODUCT
SOLD EITHER IN THE U.S. OR IN THE TERRITORY OUTSIDE THE U.S. SHALL BE CALCULATED
USING THE SAME METHODOLOGY THROUGH THE NUDE PEN STAGE OF PRODUCTION, WITH THE
EXCEPTION THAT ANY OUS-SPECIFIC COSTS (E.G., OUS-SPECIFIC ANALYTICAL TESTING)
WOULD BE CHARGED [***] TO PEN PRODUCT FOR SALE OUS.  FOLLOWING THE NUDE PEN
STAGE OF PRODUCTION, PRODUCT DESTINED FOR THE U.S. MARKET WOULD INCUR ADDITIONAL
COSTS RELATED TO SUBSEQUENT STEPS IN THE MANUFACTURING PROCESS INCLUDING, BUT
NOT LIMITED TO, LABELING, PACKAGING, STORAGE AND DISTRIBUTION AND WOULD BE
CHARGED [***] TO US PRODUCT.  REVISIONS TO ALLOCATIONS AND METHODOLOGY WILL NOT
BE MADE DURING THE YEAR WITHOUT THE APPROVAL OF THE MSC.


 

Any incremental costs for the Manufacture of Pen Product for which the primary
benefit of such cost will be in a Territory outside the U.S. shall be attributed
[***] to the Actual Manufacturing Cost for the Pen Product to be sold in the
Territory outside the U.S. and paid by Lilly hereunder if agreed to in advance
by the Parties.  Likewise, any incremental costs for the Manufacture of Pen
Product for which the primary benefit of such cost will be the U.S. Territory,
such as packaging, shall be attributed [***] to the Actual Manufacturing Cost 
for the Pen Product to be sold in the U.S. if agreed to in advance by the
Parties.

 

The foregoing definition of Actual Manufacturing Cost assumes all of the
manufacturing capacity of the Facility will be used to Manufacture Pen Product
under this Agreement and EQW Product under the Vial Supply Agreement; if at any
time during the term of this Agreement this is not the case, then this
definition shall be modified as set forth in Section 4.9(b) below.

 

1.3                               “API” will have the meaning set forth in
Section 4.7 of this Agreement.

 

1.4                               “Applicable Laws” means all applicable U.S.
statutes, ordinances, regulations, rules or orders, including, without
limitation, the FD&C Act, the Regulatory Law, Prescription Drug Marketing Act,
Generic Drug Enforcement Act of 1992 (21 U.S.C. §3359, et. seq.), Anti-Kickback
Statute (42 U.S.C. §1320 a-7b, et. seq.), Resource Conservation and Recovery
Act, Clean Water Act, Clean Air Act, the Drug Enforcement Act, Occupational
Safety and Health Act and cGMP, as well as comparable laws of the European
Union, all as amended from time to time.

 

*** Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.5                               “ASC” will have the meaning set forth in
Section 2.1 of this Agreement.

 

1.6                               “Annual Average Unit Cost” will have the
meaning set forth in Section 3.5(a) of this Agreement.

 

1.7                               “Budget Summary” means the budget summary for
the applicable period prepared pursuant to Section 3.13(c) of this Agreement.

 

1.8                               “Cartridge Supply Agreement” means the
Cartridge Supply Agreement, by and between Amylin and Lilly, dated as of
April 20, 2007, as such agreement may be amended from time to time.

 

1.9                               “cGMP” will mean current Good Manufacturing
Practices as detailed in “The Rules Governing Medicinal Products in the European
Community (EC) — Volume IV: Guide to Good Manufacturing Practice for Medicinal
Products” and the “US Current Good Manufacturing Practices (cGMPs) for Finished
Pharmaceuticals: 21 Code of Federal Regulations (CFR) Parts 11, 210 and 211, and
820, all as amended from time to time, and any additional cGMPs promulgated by
any regulatory authority not described above and provided to Amylin by Lilly and
mutually agreed to between the Parties.

 

1.10                        “Collaboration Agreement” means the Collaboration
Agreement set forth in the Recitals of this Agreement, as such agreement may be
amended from time to time.

 

1.11                        “Components” mean the pen molded parts including a
plunger rod, threaded sleeve, adapter, cartridge holder and grip.  In addition,
the final assembly will also include a dual chamber cartridge and will include
needles, packaging materials and labeling as may be agreed to by the MSC.

 

1.12                        “Effective Date” will have the meaning set forth in
the introductory paragraph of this Agreement.

 

1.13                        “EQW Product” will have the meaning set forth in the
Vial Supply Agreement (previously refered to as the Exenatide Once Weekly Supply
Agreement).

 

*** Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.14                        “Facility” means the manufacturing facility
commissioned by Amylin and located at 8814, 8848 and 8874 Trade Port Drive, West
Chester, Ohio, as such facility may be from time to time approved, expanded or
altered in accordance with this Agreement.

 

1.15                        “Five-Year Forecast” will have the meaning set forth
in Section 5.1(a) of this Agreement.

 

1.16                        “Force Majeure” will have the meaning set forth in
Section 16.14 of this Agreement.

 

1.17                        “Forecast” will have the meaning set forth in
Section 5.1 (b) of this Agreement.

 

1.18                        “Inspection Period” will have the meaning set forth
in Section 5.8(a) of this Agreement.

 

1.19                        “Latent Defect” means defects that cause the Pen
Product to fail to conform to the Specifications or otherwise fail to conform to
the warranties provided pursuant to Section 10.8 (hereof, which defects are not
discoverable upon reasonable physical inspection as provided in Section 5.8(a).

 

1.20                        “Manufacture”, “Manufacturing” or “Manufactured”
means all operations involved in the manufacturing, quality control testing
(including in-process, disposition and stability testing), disposition
(releasing or rejecting), packaging and shipping of the Pen Product as more
fully described in the MRD.

 

1.21                        “MRD” means the Manufacturing Responsibilities
Document, which sets forth written instructions regarding the Manufacture and
other technical matters including, without limitation, testing procedures and
supply of the Pen Product under this Agreement.

 

1.22                        “MSC” will have the meaning set forth in Section 2.1
of this Agreement.

 

1.23                        “OUS” means the Territory outside the U.S.

 

1.24                        “Party” or “Parties” will have the meaning set forth
in the first paragraph of this Agreement.

 

1.25                        “Pen Product” means the Product (whether to be used
as trade, sample or clinical trial material) or placebo developed as a
fixed-dose injection of exenatide administered once per week for diabetes and
any other Indications for which such Product may be approved for use and
Manufactured by Amylin configured for delivery in a dual chamber cartridge pen
formulation, in finished form or in nude pens, including any components thereof
and associated packaging components.

 

*** Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.26                        “Pen Product Initial Capital Investment” shall mean
the initial capital investment made by Amylin and Lilly in and for the Facility
for the Manufacture of the Pen Product up to a capacity of [***] units,
including, but not limited to, the filling of the dual chamber cartridge and
installing the cartridge in the pen to support both U.S. and OUS markets.  For
Pen Product for sale in the U.S., the scope of the investments also includes
facilities and equipment to package the current presentation of  pens and
needles into blister packs.  For clarification, Pen Product Capital Investment
shall not include the capital investment made by Amylin in and for the Facility
for EQW Product and compensated in accordance with the Vial Supply Agreement.

 

1.27                        “Pen Product Manufacturing Development Costs” shall
mean those Development Costs specifically related to developing the ability to
Manufacture Pen Product, including, without limitation, Manufacturing process
development and Manufacturing and quality assurance technical support, until
such time as Manufacturing of Pen Product intended for commercial sale
commences.  For purposes of clarification, Pen Product Manufacturing Development
Costs shall not include any Development Costs which are solely attributable to
clinical studies of Pen Product, but may include costs relating to manufacturing
development irrespective of where those costs were incurred.  All Amylin and
Lilly personnel costs, including without limitation direct and indirect
personnel costs, will be charged at actual FTE cost, unless otherwise agreed to
by the Parties.

 

1.28                        “Purchase Order” will have the meaning set forth in
Section 5.4 of this Agreement.

 

1.29                        “QLT” will have the meaning set forth in Section 2.3
of this Agreement.

 

1.30                        “Quality Agreement” means the quality agreement, as
revised and amended from time to time between the Parties, that describes
certain quality expectations and responsibilities relating to the Manufacture,
release testing and supply of the Pen Product to Lilly.  The Parties acknowledge
that, if they so elect, there will be one Quality Agreement applicable for Pen
Product intended to be Commercialized in the U.S. and another Quality Agreement
applicable for Pen Product intended to be Commercialized in the Territory
outside the U.S.

 

1.31                        “Quality Audit” will have the meaning set forth in
Section 4.5(b) of this Agreement.

 

1.32                        “QWT” will have the meaning set forth in Section 2.3
of this Agreement.

 

1.33                        “Regulatory Authority” will have the meaning set
forth in the Collaboration Agreement.

 

1.34                        “Regulatory Lead” will have the meaning set forth in
the Collaboration Agreement.

 

*** Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

1.35                        “SCWT” will have the meaning set forth in
Section 2.2 of this Agreement.

 

1.36                     “Specifications” for Pen Product means the
specifications and quality control testing procedures for the development,
Manufacturing, final release and testing of Pen Product and labeling and
packaging requirements, which may cover one or more versions of the Pen Product,
including, without limitation, Pen Product having different physical features as
set forth in the applicable Marketing Approvals, as the same may be modified
from time to time by the Parties in accordance with the terms of the Agreement. 
The Specifications will be agreed to in accordance with the terms of the Quality
Agreement.

 

1.37                        “Standard Cost” means the planned Pen Product
Manufacturing costs for each SKU (which shall not include depreciation of the
Pen Product Initial Capital Investments shared by the Parties) divided by the
production volume for such SKU as agreed to by the Parties as part of the annual
plan.

 

1.38                        “Start-up Quality Audit” will have the meaning set
forth in Section 4.5(b) of this Agreement.

 

1.39                        “Successor Manufacturer” will have the meaning set
forth in Section 11.4(d) of this Agreement.

 

1.40                        “Third Party Supplier” shall have the meaning set
forth in Section 4.7 of this Agreement.

 

ARTICLE 2
GOVERNANCE

 

2.1                               Governance of Activities.  Lilly acknowledges
that Amylin shall be responsible for day-to-day operational management of the
Facility within the agreed-upon annual plan. Governance of activities
contemplated by this Agreement will be effected through the governance structure
established by the Parties, including the SCWT, the QLT, the Manufacturing
Strategy Committee (the “MSC”) and the Alliance Steering Committee (the “ASC”). 
The Parties intend that MSC shall be responsible for oversight of the Facility
and the complete Pen Product supply chain, including, but not limited to the
following items:

 

(a)                                  output requirements of the Facility;

 

(b)                                 operational performance to plan or revised
forecast;

 

(c)                                  establishing and overseeing sub-committees,
as it deems necessary;

 

(d)                                 major capital projects;

 

*** Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(e)                                  annual and long range plans for Pen Product
supply; and

 

(f)                                    sourcing and supply agreements.

 


THE MSC SHALL ALSO BE RESPONSIBLE FOR REVIEWING AND RECOMMENDING FOR APPROVAL
ANNUAL BUDGETS AND CAPITAL INVESTMENTS TO THE ASC UNDER THE TIMING DESCRIBED FOR
BINDING BUDGETS IN THE COLLABORATION AGREEMENT.  THE MSC SHALL MEET NO LESS THAN
[***] WITH AGENDAS AND PRE-READS DUE AT LEAST FIVE DAYS IN ADVANCE OF THE
MEETING OR AS DIRECTED BY THE MSC.


 


THE MSC WILL ESTABLISH GOVERNANCE PROCESSES WHICH DEFINE HOW INFORMATION
(FINANCIALS, OPERATIONAL PERFORMANCE, INVENTORIES, CAPITAL SPEND, ETC.) WILL BE
REPORTED AND REVIEWED ON A PERIODIC BASIS (INITIALLY PROPOSED TO BE MONTHLY). 
MSC WILL ALSO DEFINE THE TYPES AND MAGNITUDE OF DECISIONS THAT IT WILL DELEGATE
TO SCWT OR OTHER SUB-COMMITTEES AND WHICH ARE REQUIRED TO BE AGREED UPON BY THE
PARTIES THROUGH THE MSC STRUCTURE.


 


IN THE EVENT THAT THE PARTIES, THROUGH THE SCWT OR OTHER SUB-COMMITTEES AS
ESTABLISHED BY THE MSC, ARE UNABLE TO RESOLVE ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE SCWT OR SUB-COMMITTEE SHALL REFER SUCH DISPUTE TO THE MSC. 
IN THE EVENT THAT THE PARTIES, THROUGH THE MSC, ARE UNABLE TO RESOLVE ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE MSC SHALL REFER SUCH DISPUTE TO
THE ASC WHICH HAS BEEN ESTABLISHED BY MUTUAL UNDERSTANDING BETWEEN THE PARTIES
IN PERFORMANCE OF THEIR OBLIGATIONS UNDER OTHER AGREEMENTS BETWEEN THE PARTIES. 
IF THE ISSUE CAN NOT BE RESOLVED BY THE ASC, THEN IT SHALL BE ESCALATED TO THE
CHIEF EXECUTIVE OFFICER OF AMYLIN AND AN EXECUTIVE COMMITTEE MEMBER FROM LILLY.


 

2.2                               Supply Chain Working Team.  The Parties will
establish a supply chain working team for the Pen Product (the “SCWT”), or
include the Pen Product in the SCWT established for the EQW Product.  The
function of the SCWT shall be to plan, coordinate and manage supply chain
activities for Pen Product, develop a risk management plan related to ensuring
supply of Pen Product, review operational performance of supply chain
activities, engage in appropriate activities to reduce supply chain costs,
establish customer service levels, serve as a forum for communication for any
supply chain issues, and resolve disputes related to supply chain issues between
the Parties.

 


THE SCWT WILL MEET AT SUCH OTHER TIMES AS ARE AGREED TO BY THE PARTIES, BUT NO
LESS THAN ONCE EACH [***].  SUCH MEETINGS MAY BE IN-PERSON, VIA VIDEO
CONFERENCE, OR VIA TELEPHONE CONFERENCE.  AT LEAST FIVE (5) BUSINESS DAYS PRIOR
TO EACH SCWT MEETING, EACH PARTY WILL PROVIDE WRITTEN NOTICE TO THE OTHER PARTY
OF AGENDA ITEMS PROPOSED BY SUCH PARTY FOR DISCUSSION OR DECISION AT SUCH
MEETING, TOGETHER WITH APPROPRIATE INFORMATION RELATED THERETO.  WRITTEN MINUTES
WILL BE KEPT OF ALL SCWT MEETINGS AND WILL REFLECT, WITHOUT LIMITATION, MATERIAL
DECISIONS MADE AT SUCH MEETINGS.  RESPONSIBILITY FOR KEEPING MINUTES WILL
ALTERNATE BETWEEN THE PARTIES.

 

*** Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

2.3                               Quality Governance.  The Parties have
established an Alliance Quality Working Team (the “QWT”) that meets on a regular
basis to discuss and resolve quality-related issues and to review data and/or
perform the activities outlined in the Quality Agreement.  Pursuant to the
Quality Agreement, the Parties have also established an Alliance Quality Lead
Team (the “QLT”) responsible for strategic quality issues that arise with
respect to the Pen Product.  In the event that the QWT is unable to resolve any
quality-related disputes, the QWT shall refer such dispute to the QLT.  Further,
if the QLT is unable to resolve such dispute, the QLT shall refer such dispute
to the head of each Party’s Quality Department for resolution.  If despite their
best efforts, the head of each Party’s Quality Department are unable to resolve
such dispute, they shall refer such dispute to the MSC for resolution.

 

ARTICLE 3
PAYMENT OF DEVELOPMENT EXPENSES, PURCHASE AND SUPPLY OF PEN PRODUCT AND
COMPONENTS AND LIMITATION OF AGREEMENT

 

3.1                               Pen Product Manufacturing Development Costs. 
Notwithstanding anything to the contrary in the Collaboration Agreement or any
previous formal or informal agreements between the Parties, the Parties agree
that Lilly shall be responsible for 53% of Pen Product Manufacturing Development
Costs incurred up until commercial Manufacture of Pen Product commences and
Amylin shall be responsible for 47% of Pen Product Manufacturing Development
Costs incurred up until commercial Manufacture of Pen Product commences.

 

3.2                               Purchase of Pen Product Requirements.  Subject
to the terms and conditions of this Agreement, Amylin will Manufacture Pen
Product for worldwide distribution; provided, however, that Amylin will not have
any responsibility to package Pen Product for the Territory outside of the U.S. 
Lilly shall purchase from Amylin, and Amylin shall supply and deliver to Lilly,
Lilly’s requirements for the Pen Product for sale by Lilly in the Territory
outside the U.S. in accordance with Article 5 of this Agreement.  If at any time
Amylin is not able to provide Lilly with the quantity of Pen Product Lilly
desires to purchase in accordance herewith because of the capacity limitations
of the Facility, the Parties agree to discuss in good faith how best to provide
such additional quantities of Pen Product including, without limitation,
increasing the capacity of the Facility and/or securing another manufacturer
(including, without limitation, Lilly) for Pen Product.

 

*** Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.3                               U.S. Pen Product Cost.  The Cost of Product
Sold to be allocated to Adjusted U.S. Operating Profit/(Loss) for any Calendar
Quarter as contemplated by Section 4.5(a) of the Collaboration Agreement for Pen
Product shipped to non-Amylin, U.S. distribution sites shall be based on the
Standard Cost plus any U.S. specific costs and the U.S. pro-rata portion of any
variances for such Calendar Quarter.

 

3.4                               OUS Pen Product Purchase Price.  Lilly shall
purchase Pen Product for sale OUS from Amylin at a price per unit equal to the
Standard Cost plus any OUS specific costs and the OUS pro-rata portion of any
variances for such Calendar Quarter. The purchase price for Pen Product
purchased by Lilly in each Calendar Quarter will be included as part of the
periodic reconciliation of Operating Profits or Loss for such Calendar Quarter
as contemplated in Section 4.9 of the Collaboration Agreement.

 

3.5                               [***] True-Up.

 

(a)                                Within[***] after the end of each [***],
Amylin shall calculate an “[***] Average Unit Cost”. The [***] Average Unit Cost
for any [***] shall be the quotient of (i) the Actual Manufacturing Cost up
through the nude pen stage of production minus any U.S. or OUS-specific costs
divided by (ii) the total number of Pen Product units Manufactured in such
year.  To the extent the average purchase price per unit for any [***] paid by
Lilly pursuant to Section 3.4 differs from the [***] Average Unit Cost plus
OUS-specific costs for such [***], such difference will be included in the
periodic reconciliation of Operating Profits or Loss for the [***] as
contemplated in Section 4.9 of the Collaboration Agreement.

 

(b)                               In addition, within [***] after the end of
each [***], the Parties agree to true-up the inventory carrying costs for the
previous[***] by re-calculating each [***] ending Pen Product inventory balance
for the previous [***] utilizing the Actual Manufacturing Cost in lieu of the
Standard Cost.

 

*** Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.6                               Purchase of Components.  Lilly will define
those Components it chooses to purchase through Amylin for the OUS market.  Upon
agreement at the SCWT and subject to the terms and conditions of this Agreement,
Lilly shall purchase from Amylin, and Amylin shall cause to be delivered by the
applicable Third- Party Supplier to Lilly, Lilly’s requirements for any
applicable Components needed for final packaging that are not included in the
Pen Product delivered to Lilly by Amylin, all for sale by Lilly in the territory
outside the U.S. and in accordance with Article 5 of this Agreement.  If at any
time a Third- Party Supplier is not able to provide Lilly with the quantity of
Components Lilly desires to purchase in accordance herewith, the Parties will
allocate supply following the procedures set forth in Section 5.3, below.

 

3.7                               Component Purchase Price.  Lilly shall
purchase any Components from Amylin at a price per unit of such Component equal
to the Actual Component Manufacturing Cost for such Component.

 

Purchase Orders, as defined below, for Components will be submitted by Lilly
within [***] after the beginning of each [***] using a price provided by Amylin
based upon Amylin’s good faith estimate of the Actual Component Manufacturing
Cost for such Components for such [***]. Actual Component Manufacturing Costs
for Components purchased by Lilly in each [***] will be included as part of the
periodic reconciliation of Operating Profits or Loss for such [***] as
contemplated in Section 4.9 of the Collaboration Agreement.

 

3.8                               Pen Product Capital Investments.

 

(a)                                The Parties agree that the costs of the Pen
Product Initial Capital Investment will be allocated 40% to Amylin and 60% to
Lilly.

 

(b)                               Amylin agrees that if it intends to refinance
any outstanding indebtedness, or incur additional indebtedness, the aggregate
outcome of which would result in an additional Lien (whether an increase of an
existing Lien or a new Lien) being placed on the Facility, then before entering
into any binding commitment in connection therewith Amylin will:  (1) provide
Lilly with no less than thirty (30) days’ written notice of such intent (which
notice shall include a reasonably detailed description of the proposed financing
and potential encumbrances), (2) consider in good faith any comments Lilly
provides to Amylin on the proposed financing (which comments Lilly must provide
within ten (10) days of Lilly’s receipt of Amylin’s notice), and (3)  upon
Lilly’s request, engage in a discussion between the Alliance Steering Committee
Chairs regarding the proposed financing.  Amylin also agrees that before
entering into any binding commitment to refinance

 

*** Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

outstanding indebtedness or incur additional indebtedness, Amylin will:
(1) ensure that such refinancing or incurrence of additional indebtedness will
not have any adverse impact on the Actual Manufacturing Cost or the Product (as
applicable in both the Vial Supply Agreement and this Agreement); (2) ensure
that the aggregate amount of all liens placed on the Facility (as such facility
is currently configured and excluding inventory) do not exceed [***] without
Lilly’s consent, which consent shall not be unreasonably withheld; and (3) use
Commercially Reasonable Efforts to obtain the financing party’s consent to
exclude the Pen Equipment (Pen Equipment meaning the hard assets identified as
equipment in lines 2 through 5 on Exhibit B totaling an estimated $[***]) from
being subject to any such Lien.  For the purposes of this Section, “Lien” means
any mortgage, pledge, security interest, hypothecation, assignment, encumbrance,
lease, lien, option, right of use, or other encumbrance of any kind.

 

(c)                                  If Amylin believes that it may breach an
obligation under any loan or other financing agreement on the Facility, where
such breach could result in an adverse impact on Amylin’s continued ability to
perform its obligations under the Vial Supply Agreement and this Agreement, then
Amylin will promptly notify Lilly thereof and agree to meet with Lilly to
discuss.

 

(d)                                 Amylin agrees that it will not, directly or
indirectly, without Lilly’s prior written consent, which shall not be
unreasonably withheld, enter into any agreement, transaction or other type of
arrangement with a third party involving the Facility which would result in
Lilly, either directly indirectly, being obligated to purchase any minimum
amount of Product from such third party.  Amylin shall proceed with implementing
the Pen Product Initial Capital Investment project including payment of
contractors and suppliers and shall own the equipment and other assets
acquired.  The Amylin and Lilly Pen team and/ or the SCWT Pen team are
responsible for initiating the review and approval from the MSC, and the ASC of
any capital commitments beyond the project budget of $216 million.  An estimate
of the Pen Product Initial Capital Investment is set forth in Exhibit B.

 

(e)                                  Lilly will provide to Amylin its cost
incurred for such Pen Product Capital Investment, [***], within [***] of the
[***].  Amylin will prepare a report, in a format mutually agreed to by the
Parties, aggregating the expenses incurred by each party, for such [***], and
will invoice Lilly for their allocation of the costs incurred for such Pen
Product Capital Investment on a [***] basis.  Lilly shall reimburse Amylin for
such billed amounts within [***] of the date of the invoice.  All past due
amounts owed by Lilly to Amylin under this agreement shall bear interest at the
rate set forth in Section 4.9 of the Collaboration Agreement.

 

*** Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(f)                                    Any capital investments beyond the Pen
Product Initial Capital Investment required to establish or maintain production
capability for the Pen Product will be based upon recommendations of the SCWT
and the MSC and the approval of such project by the ASC.  Projects will be
grouped into two categories:  projects with a scope less than [***] dollars
($[***]) each (collectively, “Minor Projects”), and projects with a scope
greater than or equal to [***] dollars ($[***]) each (collectively, “Major
Projects”).   Projects classified as Minor but with an anticipated spend greater
than [***] dollars ($[***]) must be listed individually.  Amylin may spend money
on Minor Projects included in the first year Budget Summary without prior
approval by MSC.  Amylin at their sole discretion may make trade-off decisions
for Minor Projects not included in the Budget Summary provided (i) the spend for
Minor Projects does not exceed the total approved Minor Project Budget amount
for that year and (ii) the trade-off does not replace a capital asset required
to meet Regulatory requirements.  Spend for Major Projects must be approved by
the MSC prior to initiation of the project regardless of whether the Project was
included in the Budget Summary or not.  MSC will take action on such requests
for approvals on a timely basis.

 

3.9                               Reimbursement for Costs Incurred.  Lilly will
reimburse Amylin for Lilly’s share, based upon the allocation set forth in
Section 3.8(a), of costs incurred by Amylin prior to the Effective Date for the
Pen Product Initial Capital Investment, as set forth on Exhibit C, together with
interest at the interest rate agreed to in the Letter Agreement between Amylin
and Lilly dated June 12, 2006, by making a cash payment of such amount to Amylin
within 10 working days of the Effective Date.

 

3.10                        True-Up.  [***] following a launch of the Pen
Product in one of the major OUS  markets (United Kingdom, France, Germany,
Italy, Spain, or Japan), or the year in which annual sales volumes of the Pen
Product exceed [***] units (whichever is first), the Parties agree to true-up
the capital split according to the process outlined in Exhibit E.

 

*** Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

3.11                        Impairment.  To the extent any or all of the Pen
Product assets added as part of this Agreement cannot be used for the
Manufacture of Pen Product, the Parties shall meet to discuss the potential
impairment of such assets.  As the assets covered in the Pen Product Initial
Capital Investment are funded on a pay-as-you-go basis by both Parties, there
would be no financial settlement associated with any such impairment.  If the
Parties agree to take an impairment charge relating to capital investments for
Pen Product other than the Pen Product Initial Capital Investment, as covered in
Section 3.8(f) of this Agreement, and not funded on a pay-as-you-go basis, Lilly
will pay to Amylin an amount equal to [***]% of any impairment charge determined
in accordance with GAAP for all  non-depreciated capital investments in and for
the Pen Product assets and the Manufacture of Pen Product (excluding any
impairment charge with respect to which Lilly makes a payment to Amylin as
provided in Section 3.10 of the Vial Supply Agreement), less:  (a) any other
amounts due and payable to Lilly from Amylin at the time of the impairment
charge and not deducted in calculating the payment made by Lilly under
Section 3.10 of the Vial Supply Agreement; and (b) any amounts for any assets
that can otherwise be utilized for other uses by Amylin and are not deducted in
calculating the payment made by Lilly under Section 3.10 of the Vial Supply
Agreement; plus any other amounts due and payable to Amylin from Lilly at the
time of impairment charge that are not added in calculating the payment made by
Lilly under Section 3.10 of the Vial Supply Agreement.  In the event any amounts
are recovered by Amylin after the impairment charge, such amounts shall be
allocated between Lilly and Amylin in the same proportions as the impairment
charge.

 

3.12                        Audits.  Each Party will have the right to audit the
other Party’s financial books and records relating to this Agreement and the
calculation of Actual Manufacturing Cost under the same terms and in the same
manner as set forth in Section 4.9(e) of the Collaboration Agreement. 
Notwithstanding the foregoing, any non-financial audit conducted by Lilly under
this Agreement shall not count towards the annual limitation of one (1) audit
per year set forth in Section 4.9(e) of the Collaboration Agreement.

 

3.13                        Reporting.

 

(a)                                  Estimate of Actual Manufacturing Costs. 
Amylin will provide to Lilly a report containing a good faith estimate of the
Actual Manufacturing Cost, in a format similar to and with the similar detail as
set forth in Exhibit D, within [***] prior to the end of each [***].

 

*** Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(b)                                Actual Manufacturing Costs.  Amylin will
provide to Lilly a report containing the Actual Manufacturing Cost, in a format
similar to and with the similar detail set forth in Exhibit D, within [***]
after the end of each [***].

 

(c)                                 Budget and Long Range Plan.  MSC will
establish and maintain business processes to develop and monitor budgets, plans
and long-range plans.

 

1.              Budget Summary.  On an[***], a budget summary shall be developed
covering the following [***].  Such budget shall reflect Amylin’s plan at the
time such budget is created, but shall not be binding on Amylin. MSC shall 
review on no less than a [***] the actual performance relative to the plan and
shall agree upon any actions needed.

 

2.             Long-Range Plan.  On an [***], a long-range plan for anticipated
Pen Product demand, capital and manufacturing costs will be developed, reviewed
and approved by MSC.

 

ARTICLE 4
MANUFACTURING AND QUALITY

 

4.1                               Quality Agreement.  No later than[***] after
the Effective Date, the Parties shall prepare and adopt the Quality Agreement or
include the Pen Product under the Quality Agreement for the EQW Product, as
determined by the QLT.  The Parties shall review the Quality Agreement at least
once each [***] and shall modify it from time to time as necessary through
issuance of a revised version of the Quality Agreement signed on behalf of each
of the Parties by an authorized representative incorporating the modification
and stating the effective date and revision number of the modification.  The
Quality Agreement will be subject to and not inconsistent with the terms of this
Agreement, the Collaboration Agreement and the Specifications.  In the event the
information in the Quality Agreement on the one hand, and this Agreement, the
Collaboration Agreement or the Specifications, as applicable, on the other hand,
conflict, this Agreement, the Collaboration Agreement or the Specifications, as
applicable, will control; provided, however that the Quality Agreement shall
control for any cGMP compliance related issues.

 

*** Confidential Treatment Requested

 

16

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

4.2                               Development of MRD.  No later than [***] after
the Effective Date, the Parties shall prepare and adopt the MRD or include the
Pen Product under the MRD for the EQW Product, as determined by the SCWT.  The
Parties shall review the MRD at least once each [***] and shall modify it from
time to time as necessary through issuance of a revised version of the MRD
signed on behalf of each of the Parties by an authorized representative
incorporating the modification and stating the effective date and revision
number of the modification.  The MRD will be subject to and not inconsistent
with the terms of this Agreement, the Collaboration Agreement, and the Quality
Agreement.  In the event the information in the MRD, on the one hand, and this
Agreement, the Collaboration Agreement or the Quality Agreement, on the other
hand, conflict, the terms of the Collaboration Agreement, this Agreement or the
Quality Agreement, as applicable, will control.

 

4.3                               Manufacturing.  Subject to the terms and
conditions of this Agreement, Amylin will use its Commercially Reasonable
Efforts to Manufacture and supply Pen Product to Lilly, at the times and in the
quantities set forth by Lilly in a Purchase Order and subject, however, to the
quantity restrictions set forth in this Agreement.  Amylin will ensure that each
shipment of the Pen Product delivered to Lilly:  (i) will have been manufactured
in accordance with the Specifications and cGMP in effect at the time of
Manufacture, (ii) will not be adulterated or misbranded within the meaning of
the FD&C Act, (iii) will not have been Manufactured or sold in violation of any
Applicable Laws  in any material respect, and (iv) will have been Manufactured
in accordance with applicable Marketing Approvals and all regulatory
requirements as defined in the applicable Pen Product registration (e.g.
European dossier) as provided by Lilly to Amylin.

 

4.4                               Modifications.  The Parties anticipate that
the Specifications will be modified from time to time to reflect improvements or
modifications to the Pen Product.  Each Party will provide the other with
reasonable advance notice of any proposed material modification and will consult
with, and consider in good faith, the reasonable comments of such other Party
regarding such proposed material modification.  Any proposed modification to the
Manufacturing process or Specifications shall be approved by the MSC or such
subcommittee appointed by the MSC (subject to Section 5.2 of the Collaboration
Agreement) prior to implementation or filing with any Regulatory Authority. Any
modifications to the Manufacturing process or Specifications required by a
Regulatory Authority other than the FDA or The European Medicines Agency (the
“EMEA”) shall be solely paid for by Lilly.  Prior to any approved change in the
Manufacturing process or Specifications, the Parties shall identify, and, if
needed, allocate between U.S. and OUS, all costs and risks, including
development costs, resulting from the changes, and a timeline for implementing
the changes.

 

*** Confidential Treatment Requested

 

17

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(a)                                  Either Party will notify the other as soon
as practical of any changes to any Specifications or procedures that are
required by the FDA, a Regulatory Authority or Applicable Laws that could have
an impact on Amylin’s performance of this Agreement.  Amylin shall utilize its
Commercially Reasonable Efforts to implement such changes.

 

(b)                                 In no event will Amylin be required to make
a modification to the Pen Product that is prohibited by Applicable Laws or
Regulatory Authorities.  In no event will Amylin be prohibited from making a
modification to the Pen Product that is required by Applicable Laws or
Regulatory Authorities; provided, however, that Amylin shall consult with Lilly
prior to making any such modification, and provided further that Amylin shall
use its Commercially Reasonable Efforts to implement any such modification.  Any
modifications to the Pen Product will be in accordance with the terms of the
Quality Agreement.

 

4.5          Audit; Safety; Applicable Laws.

 

(a)                                  Quality Control and Assurance.  Amylin will
perform quality control testing and quality oversight on the Pen Product to be
delivered to Lilly hereunder in accordance with this Agreement, the Quality
Agreement, the MRD, Specifications and cGMP.

 

(b)                                 Quality Audit of the Facility by Lilly
Representatives.  Lilly shall have the right, upon no less than thirty (30)
days’ notice and in accordance with the Quality Agreement, to conduct an initial
OUS commercial readiness audit of the Facility during regular business hours for
the purpose of conducting a quality control inspection to assure cGMP compliance
of the Facility used in the Manufacturing of Pen Product to be delivered to
Lilly (the “Start-Up Quality Audit”).  Following the Start-Up Quality Audit,
upon no less than thirty (30) days’ advance written notice to Amylin and in
accordance with the terms of the Quality Agreement, no more than one (1) time
per Calendar Year, Amylin will permit Lilly’s representatives (such
representatives to be reasonably acceptable to Amylin) to conduct an audit of
the Facility during regular business hours for the purpose of conducting a
quality control inspection to assure cGMP compliance of the Facility used in the
Manufacturing of Pen Product to be delivered to Lilly (the “Quality Audit”);
provided, however, that such restriction of one (1) such audit per Calendar Year
shall not apply in cases where Lilly attends an audit or inspection conducted by
a

 

*** Confidential Treatment Requested

 

18

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Regulatory Authority.  In addition, Lilly representatives shall have the right
to re-inspect the Facility, upon reasonable advance written notice to Amylin and
during regular business hours: (i) to ensure appropriate remedial actions are
being taken in response to a significant adverse finding identified during a
prior Lilly Quality Audit of the Facility, (ii) if an audit of the Facility
conducted by a Regulatory Authority results in a critical finding, or (iii) if
any Pen Product is, or has the potential to be, recalled from the market by
either Amylin and/or Lilly due to Manufacturing issues.  Lilly representatives
will be advised of the confidentiality obligations under this Agreement, and
will follow such security, safety and facility access procedures as are
reasonably designated by Amylin.  Amylin may require that at all times the Lilly
representatives be accompanied by an Amylin representative to assure protection
of Amylin Confidential Information or confidential information of a Third
Person, if applicable.   Amylin will respond in writing to any written audit
observation provided by Lilly within sixty (60) days in the form of a mutually
agreed upon action plan.

 

Notwithstanding the above, Amylin shall provide Lilly with the right to conduct
pre-inspection assessments and reviews of the Facility prior to the date on
which a foreign regulatory agency will be conducting a Pen Product pre-approval
inspection.  Amylin shall reasonably cooperate with Lilly to address any needed
actions identified.

 

(c)                                  Safety Procedures.  Amylin will have
responsibility for developing, adopting and enforcing safety procedures for the
handling and production of Pen Product by Amylin and the handling and disposal
of all waste relating thereto.  Amylin’s responsibility for the handling of any
particular Pen Product will terminate as to that particular Pen Product upon
delivery thereof to Lilly’s common carrier.

 

(d)                                 Applicable Laws.  Lilly and Amylin will each
comply with all Applicable Laws in performing its obligations hereunder,
including, without limitation, laws with respect to the protection of the
environment.

 

4.6                               Access to the Facility by Lilly.  Amylin will
permit Lilly to appoint one (1) or more employee(s) to be its person in the
plant at the Facility, who shall have reasonable access during normal business
hours.  The scope of such person’s role in the Facility with respect to the Pen
Product shall be the same as the role for such person with respect to the EQW
Product as set forth in the Vial Supply Agreement.  The person in the plant
shall have

 

*** Confidential Treatment Requested

 

19

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

access to information that impacts budget, operational performance, and
timelines. In addition, Amylin will permit a reasonable number of Lilly
employees reasonable access during normal business hours to the Facility in
order to observe and review the Manufacturing process.  The parties acknowledge
that the foregoing access rights are not intended to permit Lilly any level of
audit rights in addition to those described in Section 4.5 above. Lilly will
comply with Amylin’s written instructions established to enhance the safety or
security of the Facility or of persons at or near the Facility.

 

4.7                               Third Party Suppliers.  The Parties
acknowledge that Amylin will Manufacture the Pen Product and that certain
materials, including active pharmaceutical ingredient (“API”), diluents and
component parts for the Pen Product and certain testing services will be
purchased by Amylin from third party suppliers (“Third Party Suppliers”).  The
MSC shall be responsible for overseeing negotiations for any supply agreements
with Third Party Suppliers not already in place as of the Effective Date
(including any amendments, modifications or extensions of those already in
place) in accordance with the Letter Agreement between Amylin and Lilly dated
January 30, 2004 except that the references to the Joint Commercialization
Committee in the letter are hereby replaced by MSC.  Amylin shall use its
Commercially Reasonable Efforts to cause all Third Party Suppliers to fulfill
their obligations under their agreements with Amylin.  The Parties agree that
Amylin will not be liable to Lilly, its Affiliates and their respective
directors, officers, shareholders, employees or agents for any Third Party
Suppliers’ failure to deliver or failure of any Pen Product as a result of
materials or components manufactured by Third Party Suppliers or the failure of
such materials or components to comply with applicable Specifications, any
representations or warranties of such Third Party Supplier or Applicable Laws. 
In the event Amylin receives any indemnification payments or other recovery from
Third Party Suppliers performing services on behalf of Amylin, such amounts
shall be divided between Amylin and Lilly in proportion to their respective
shares, at the time of the payment, of U.S. EQW Gross Profit and OUS EQW Gross
Profit specifically associated with sales of Pen Product (as such terms are
defined in Exhibit E of the Vial Supply Agreement) (less any royalty obligation
to Amylin from Lilly) under the Collaboration Agreement, as amended.  To the
extent legally or contractually permissible, Amylin shall obtain a written
assignment of all patent rights and know-how that such Third Party Suppliers may
develop by reason of work performed under this Agreement.

 

4.8                               Records.  Each of the Parties shall keep
accurate records of its activities under this Agreement to the extent required
by Applicable Laws and in accordance with the Quality Agreement.  Access to such
records will be made available by Amylin to Lilly during

 

*** Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

normal business hours upon Lilly’s reasonable written request. The provisions of
this Section 4.8 shall not supersede the audit provisions set forth in
Section 4.5  Amylin further agrees to provide Lilly with such information
regarding the Manufacture and testing of Pen Product hereunder as may be
required to obtain or maintain Marketing Approval of Pen Product or as may
otherwise be required or requested by any Regulatory Authority.

 

4.9                               Use of Facility and Adjusted Costs.

 

(a)                                  Use of Facility.  As of the date hereof,
the Parties acknowledge and agree that the Pen Product assets covered by this
Agreement will be constructed for the commercialization of Pen Product on a
worldwide-demand basis.  At any future date, Amylin may propose to the MSC that
the Pen Product assets be used for a purpose other than Pen Product.  If the
Parties, through the MSC, cannot come to an agreement regarding such proposal,
then the matter shall be escalated using the dispute resolution procedure set
forth in the Collaboration Agreement.  If the Parties’ senior executives cannot
mutually resolve the matter after good faith due deliberation, then Amylin shall
have the final right to decide how to use the Pen Product assets subject to
Section 4.9(b), below.

 

(b)                                 Adjusted Costs.   Prior to a final decision
being reached on any additional use(s) of the Pen Product assets covered by this
Agreement other than for Pen Product, the Parties shall agree in good faith to
modify the definition of Actual Manufacturing Cost set forth in Section 1.2 and
any other applicable Terms.  Any such modification to the Agreement shall take
into account, among other things:  (1) the actual cost of the portion of the
existing Pen Product assets to be used by Amylin for any use other than for Pen
Product, (2) an allocation of site-wide support facilities and resources that
takes into account the planned use of the Pen Product assets other than for Pen
Product, and (3) a prospective refund of a portion of Lilly’s up-front funding
of the Pen Product Initial Capital Investment.  All capital expenses and costs
associated with the planned use of the Pen Product assets other than for Pen
Product shall be Amylin’s sole responsibility.

 

*** Confidential Treatment Requested

 

21

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ARTICLE 5
PURCHASE OF PEN PRODUCT; FORECASTS

 

5.1                               Forecasts.

 

(a)                                  [***] Forecast.  Lilly will submit to
Amylin no later than [***] after the Effective Date a [***] forecast (the “[***]
Forecast”) of Lilly’s anticipated purchase requirements of Pen Product for the
Territory outside the U.S.; provided, however, that while the [***] of the [***]
Forecast shall be in [***], [[***] of the forecast shall be for [***]. 
Thereafter, Lilly shall annually provide to Amylin a [***] Forecast as part of
the long-range planning process. The Parties agree that each [***] Forecast will
be used for planning purposes only and will not be binding on either Party.

 

(b)                                 Rolling Production Forecasts.  The Parties,
through the SCWT, will work together to develop forecasts, inventory targets,
and production capacity requirements for Manufacture of Pen Product and submit
the same to the Amylin Supply Operations.  No later than [***] prior to the
commencement of each [***] following the Effective Date, the Lilly SCWT leader
or designee will provide to the Amylin SCWT leader or designee an estimate of
the total quantity of Pen Product required to be delivered for the following
[***] and the succeeding [***] (the “Forecast”).  The Parties agree that the
Forecast will be for general planning purposes only and will not be binding on
either Party.  Amylin will maintain a level of inventory of materials and
components for the Manufacture of Pen Product as agreed upon by the SCWT.

 

5.2                               Safety Stock.  The SCWT shall mutually agree
upon the appropriate levels of safety stock of Pen Product and Components (as
applicable) to be maintained by each Party for its respective territory. After
the Effective Date, the SCWT shall review safety stock targets of Pen Product,
Components, and other critical raw materials to be used in the Manufacture of
Pen Product on at least [***] and review performance against such targets on at
least [***].

 

5.3                               Limitations of Supply.  Amylin will use its
Commercially Reasonable Efforts to make available at least [***] of the
Forecast.  If at any time Amylin anticipates that it will be unable to supply in
whole or in part the quantities of Pen Product set forth in a Lilly Purchase
Order for any reason, including without limitation, Force Majeure, Amylin will
inform Lilly as soon as possible via email of such anticipated shortfall. 
Amylin will also notify Lilly of the underlying reason for the shortfall,
proposed remedial measures, the date

 

*** Confidential Treatment Requested

 

22

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

such inability to supply the full order of Pen Product is expected to end, and a
proposed amount of Pen Product to be delivered to Lilly.  In the event fewer
units of Pen Product are available than the Parties desire to purchase, the
Parties will allocate available Pen Product on a pro rata basis based upon the
Forecasts included in the most recent [***] business plan approved by unanimous
vote of the ASC; provided, however, that if a Party believes that a pro rata
allocation based upon such Forecasts is not the appropriate allocation method,
such Party may request that the Parties meet to discuss the issue, and the other
Party shall agree to meet and consider in good faith the reasonable comments of
the other Party.  If after such meeting, the Parties are unable to decide on the
appropriate method for allocation, then the matter shall be resolved in
accordance with Section 3.1(e)(ii) of the Collaboration Agreement.

 

(a)                                  Limitations of API.  In the event of a
limitation of supply of API, Amylin agrees that it shall not adversely impact
the supply of Pen Product to Lilly by unreasonably allocating such limited API
disproportionately to any other exenatide-containing product, and the Parties
agree that API will be allocated as between EQW Product and Pen Product on a pro
rata basis based upon the forecasts for EQW Product and Pen Product included in
the most recent annual business plan approved by unanimous vote of the ASC.

 

(b)                                 Limitations of Components.  In the event of
a limitation of supply of any Components, Amylin will inform Lilly as soon as
possible via email of such anticipated shortfall.  Amylin will also notify Lilly
of the underlying reason for the shortfall, proposed remedial measures, the date
such inability to supply the Component is expected to end, and the proposed
amount of the Component to be delivered to Lilly.  In the event of a limitation
of supply of any Component used in both EQW Product and Pen Product, the Parties
agree that such Components will be allocated as between EQW Product and Pen
Product on a pro rata basis based upon the forecasts for EQW Product and Pen
Product included in the most recent annual business plan approved by unanimous
vote of the ASC.  In the event fewer units of the Component are available than
the Parties desire to purchase, the Parties will allocate available Component on
a pro rata basis based upon the Forecasts included in the most recent [***]
business plan approved by unanimous vote of the ASC; provided, however, that if
a Party believes that a pro rata allocation based upon such Forecasts is not the
appropriate allocation method, such Party may request that the Parties meet to
discuss the issue, and the other Party shall agree to meet and consider in good
faith the reasonable comments of the other Party.  If after such meeting, the
Parties are unable to decide on the appropriate method for allocation, then the
matter shall be resolved in accordance with Section 3.1(e)(ii) of the
Collaboration Agreement.

 

*** Confidential Treatment Requested

 

23

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.4                               Purchase Orders.  Lilly will purchase Pen
Product solely by submitting to Amylin written purchase orders (“Purchase
Orders”).  Purchase Orders will be submitted by Lilly within [***] after the
beginning of each [***] using the Standard Cost.  The SCWT will establish a
reasonable minimum order size for Pen Product prior to submission of the first
Forecast, and Lilly shall not submit Purchase Orders for less than such minimum
order size unless otherwise agreed by the Parties.  The terms and conditions of
this Agreement will be controlling over any terms and conditions in any such
Purchase Orders, Amylin’s acknowledgement forms, or any other forms.  Upon
submission to Amylin in accordance with this Section 5.4, a Purchase Order shall
be deemed accepted by Amylin except to the extent it exceeds [***]% of the most
recent applicable Forecast; provided however, that acceptance of a Purchase
Order shall not guarantee that Amylin will have supply sufficient to fill such
Purchase Order at the time such Purchase Order is submitted, it being agreed
that Amylin shall fill such Purchase Order as soon as sufficient supply is
available.  Lilly will submit each such Purchase Order to Amylin at least [***]
in advance of the date specified in each Purchase Order by which delivery of the
Pen Product is required.  Notwithstanding the foregoing, Amylin will use
Commercially Reasonable Efforts, but will not be obligated, to meet any request
of Lilly for delivery of Pen Product in less than [***], and further, Amylin
will attempt, but will not be obligated, to accommodate any changes requested by
Lilly in delivery schedules for Pen Product following Amylin’s receipt of
Purchase Orders from Lilly in accordance with this Section 5.4.  Amylin will
notify Lilly in writing of its acceptance or rejection of a specific Purchase
Order within [***] of receipt thereof (e-mail notification is acceptable). 
Amylin shall not have the right to reject a Purchase Order submitted to Amylin
in accordance with this Section 5.4, except to the extent it exceeds the most
recent applicable Forecast by more than [***]%; provided however, that
acceptance of a Purchase Order shall not guarantee that Amylin will have supply
sufficient to fill such Purchase Order at the time such Purchase Order is
submitted, it being agreed that Amylin shall fill such Purchase Order as soon as
sufficient supply is available.  Upon receipt and acceptance of each Purchase
Order by Amylin hereunder, Amylin will use Commercially Reasonable Efforts to
supply the Pen Product in such quantities on the delivery dates specified in
such Purchase Order, unless otherwise mutually agreed to in writing by the
Parties, except to the extent such Purchase Order exceeds the applicable
Forecast by more than [***]%.  Purchase Orders accepted by Amylin may not be
cancelled except by mutual agreement of the Parties.

 

*** Confidential Treatment Requested

 

24

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.5                               Title Transfer; Shipment of Pen Product. 
Shipment of Pen Product ordered by Lilly will be to one or more distribution
service providers designated by Lilly.  Amylin will not make direct shipments to
final customers in the Territory outside the U.S.  Lilly will select and pay the
carrier to be used.  Pen Product will be shipped FCA (Amylin Facility) Incoterms
2000 or as may otherwise be required pursuant to Applicable Laws.  Title and
risk of loss or damage to the Pen Product will remain with Amylin until the Pen
Product is delivered to the carrier, at which time title to Pen Product will
rest in, and risk of loss or damage to Pen Product will pass to Lilly.  Lilly
will cause Pen Product to be picked up at the Facility dock no later than [***]
after the later of (i) the delivery date specified in the applicable Purchase
Order, and (ii) the date Amylin makes such Pen Product available for shipment. 
Any discrepancies between quantity shipped from Amylin and quantity arriving at
Lilly will be jointly investigated.

 

5.6                               Use of a Single Lot in both US and OUS.  Pen
Product from a single production batch or lot shall not be made available for
use by Amylin inside the U.S. and by Lilly outside the U.S. without the prior
written consent of Amylin.  No later than [***] prior to the planned date of the
first application for marketing approval to a Regulatory Authority other than
the FDA, the Parties agree to discuss in good faith whether Pen Product from a
single production batch or lot shall be used both in the U.S. and outside the
U.S.  If the Parties agree that such split uses are appropriate, then the
Parties agree to work towards a procedure that will describe how Pen Product
from a single production batch or lot shall be made available for use by Amylin
inside the U.S. and by Lilly outside the U.S.  If the Parties are not able to
agree that such split uses are appropriate or are unable to agree upon such a
procedure, then Lilly shall be responsible for the first $[***] of losses per
[***] arising from any inventory rendered obsolete solely due to the fact that a
single production batch or lot was not available for use by Amylin inside the
U.S. and by Lilly outside the U.S.  The remainder of any such losses shall be
allocated in accordance with the last sentence of Section 5.9.

 

5.7                               Taxes.  Lilly acknowledges it is responsible
for any Value Added Tax and sales taxes related to the purchase of Pen Product.

 

*** Confidential Treatment Requested

 

25

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.8                               Inspection; Rejection.

 

(a)                                  Lilly shall be allowed a maximum of [***]
from the date of receipt of any shipment for inspection and provision of written
notice to Amylin of rejection of any portion or all of that shipment
(“Inspection Period”).  If Lilly does not deliver such written notice to Amylin
within such Inspection Period, Lilly shall be deemed to have accepted the
shipment, except in the case of Latent Defects.

 

(b)                                 Promptly following notice of rejection,
Amylin and Lilly shall mutually determine whether the rejected shipment
conformed to the Specifications and warranties and, if the rejected shipment did
not so conform, in what ways the rejected shipment did not so conform.  If the
Parties cannot agree upon such issue by the end of the Inspection Period, then
the Head of Quality (or any successor position) of Amylin and the Head of
Quality  (or any successor position) of Lilly shall mutually determine in good
faith whether the rejected shipment conformed to the Specifications and
warranties, using such further testing procedures as such individuals may agree,
including, if such individuals so determine, submitting the rejected items and
Specifications to a mutually acceptable, independent laboratory for
determination of whether such items conformed to the Specifications and
warranties.  Lilly shall provide to Amylin samples of rejected Pen Product, as
Amylin shall reasonably request for the purpose of performing additional testing
pursuant to this Section 5.8.  The non-prevailing Party shall bear all
reasonable cost of such independent laboratory assessment.

 

(c)                                  If it is determined that the rejected Pen
Product was non-conforming, then Amylin shall replace such Pen Product as
promptly as practicable.  The Actual Manufacturing Cost of the rejected Pen
Product, the Actual Manufacturing Cost of the replacement Pen Product and
Lilly’s cost of return or disposal of rejected, non-conforming Pen Product shall
be included in Cost of Product Sold for purposes of Article 4 of the
Collaboration Agreement, unless and to the extent that such costs are a result
of Amylin’s gross negligence or willful misconduct, in which event Amylin shall
pay or reimburse such costs to Lilly in full.  Rejected or non-conforming Pen
Product shall be returned to Amylin or disposed of, as directed by Amylin.

 

*** Confidential Treatment Requested

 

26

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.9                               Inventory Obsolescence.  With respect to Pen
Product and Components, Lilly will be responsible for the inventory loss for
lots intended for sale in the Territory outside the U.S., based on  purchase
orders submitted [***] in advance and accepted by Amylin under Section 5.4, that
are delivered to Lilly with the product dating agreed upon by the SCWT. 
Inventory obsolescence related to all other Pen Product and Components will be
shared by the Parties on a pro rata basis based on the Forecasts included in the
most recent [***] business plan approved by the ASC, with Lilly and Amylin
equally sharing the U.S. allocation and Lilly solely responsible for the OUS
allocation.

 

ARTICLE 6
TRADE DRESS AND PACKAGING

 

6.1                               Trade Dress and Packaging.  Amylin will ensure
that the Pen Product that is delivered to Lilly hereunder is prepared and packed
for shipment in compliance with applicable Marketing Approvals and cGMP, and in
accordance with the MRD/Quality Agreement.  All trade dress and packaging for
Pen Product, including use of Product Trademarks, Amylin Marks and Lilly Marks
shall be consistent with the requirements of Section 9.5 of the Collaboration
Agreement.

 

6.2                               Lot Numbering.  Amylin’s lot numbers will be
affixed on the containers for the Pen Product and on each shipping carton in
accordance with Applicable Laws.

 

6.3                               Release Testing.  The QLT will establish
procedures for release testing Pen Product Manufactured for Lilly to ensure that
Pen Product conforms to Applicable Laws.

 

ARTICLE 7
REGULATORY AND RECALL

 

7.1                               Regulatory Responsibility.  All matters
related to the Parties’ regulatory responsibilities, including, without
limitation, recall of Pen Product, regulatory communications, cooperation
between the Parties, quality assurance and manufacturing audits, will be as set
forth in this Agreement, the Quality Agreement and the Collaboration Agreement. 
The QLT will also coordinate contacts with Regulatory Authorities with respect
to the Pen Product, it being anticipated that each Party shall have the right to
participate in key regulatory decisions and meetings.  If any Regulatory
Authority requires the Regulatory Lead to have the ability to institute recalls
unilaterally in a particular Regulatory Jurisdiction, then the Regulatory Lead
shall have such right.  All costs of recall incurred by the Parties in
accordance herewith will be shared by the Parties in proportion to their
respective shares, at the time of the recall, of U.S. EQW Gross Profit and OUS
EQW Gross Profit specifically associated with sales of Pen Product (as such
terms are defined in Exhibit E of the Vial Supply Agreement) under the
Collaboration Agreement, as amended, except to the extent due to a Party’s gross
negligence or willful misconduct, in which case that Party will be solely
responsible for such costs of recall.

 

*** Confidential Treatment Requested

 

27

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ARTICLE 8
INTELLECTUAL PROPERTY

 

Pursuant to the Collaboration Agreement, the Parties have each granted to the
other all licenses to patents, know-how or other intellectual property necessary
for the performance of the Parties’ obligations under the Collaboration
Agreement.  Any inventions resulting from the activities contemplated by this
Agreement shall also be governed by the provisions of the Collaboration
Agreement, except to the extent Amylin’s rights to license certain intellectual
property may be limited by its Development and License Agreement with Alkermes
Controlled Therapeutics Inc. II, dated May 15, 2000, as amended.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF LILLY

 

Lilly hereby represents and warrants to Amylin that, as of the Effective Date
hereof:

 

9.1                               Organization and Standing. Lilly is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Indiana.

 

9.2                               Power and Authority. Lilly has all requisite
corporate power and authority to execute, deliver, and perform this Agreement
and to consummate the transactions contemplated herein.  The execution,
delivery, and performance of this Agreement by Lilly does not, and the
consummation of the transactions contemplated hereby will not, violate any
provisions of Lilly’s organizational documents, bylaws, or any Applicable Law
applicable to Lilly, or any material agreement, mortgage, lease, instrument,
order, judgment, or decree to which Lilly is a party or by which Lilly is bound.

 

9.3                               Corporate Action; Binding Effect.  Lilly has
duly and properly taken all action required by law, its organizational
documents, or otherwise, to authorize the execution, delivery, and performance
of this Agreement and the other instruments to be executed and delivered by it
pursuant hereto and the consummation of the transactions contemplated hereby and
thereby.  This Agreement has been duly executed and delivered by Lilly and
constitutes, and the other instruments contemplated hereby when duly executed
and delivered by Lilly will constitute, legal, valid, and binding obligations of
Lilly enforceable against it in accordance with its respective terms, except as
enforcement may be affected by bankruptcy, insolvency, or other similar laws.

 

*** Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

9.4                               Governmental Approval.  Except as contemplated
by this Agreement, no consent, approval, waiver, order or authorization of, or
registration, declaration or filing with, any Regulatory Authority or any other
Third Person is required in connection with the execution, delivery and
performance of this Agreement, or any agreement or instrument contemplated by
this Agreement, by Lilly or the performance by Lilly of its obligations
contemplated hereby and thereby.

 

9.5                               Brokerage.  No broker, finder or similar agent
has been employed by or on behalf of Lilly, and no Person with which Lilly has
had any dealings or communications of any kind is entitled to any brokerage
commission, finder’s fee or any similar compensation, in connection with this
Agreement or the transactions contemplated hereby.

 

9.6                               Litigation.  There are no pending or, to
Lilly’s knowledge, threatened judicial, administrative or arbitral actions,
claims, suits or proceedings pending as of the date hereof against Lilly
relating to the subject matter of this Agreement, which, either individually or
together with any other, will have a material adverse effect on the ability of
Lilly to perform its obligations under this Agreement or any agreement or
instrument contemplated hereby.

 

9.7                               Not Debarred.  Lilly is not debarred and has
not and will not use in any capacity the services of any Person debarred under
subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992.  If at
any time this representation and warranty is no longer accurate, Lilly will
notify Amylin of such fact.

 

9.8                               Applicable Laws.  Lilly will comply with
Applicable Laws relating to its distributing, marketing, promoting and selling
of the Pen Product.

 

9.9                               Implied Warranties.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS ARTICLE 9, LILLY MAKES NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
LILLY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE AND WARRANTY OF NONINFRINGEMENT.

 

*** Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF AMYLIN

 

Amylin represents and warrants to Lilly that, as of the Effective Date hereof:

 

10.1                        Organization and Standing. Amylin is a company duly
organized, validly existing, and in good standing under the laws of Delaware.

 

10.2                        Power and Authority. Amylin has all requisite
corporate power and authority to execute, deliver, and perform this Agreement
and to consummate the transactions contemplated herein.  The execution,
delivery, and performance of this Agreement by Amylin does not, and the
consummation of the transactions contemplated hereby will not, violate any
provisions of Amylin’s organizational documents, bylaws, or any Applicable Laws
applicable to Amylin, or any material agreement, mortgage, lease, instrument,
order, judgment, or decree to which Amylin is a party or by which Amylin is
bound.

 

10.3                        Corporate Action; Binding Effect. Amylin has duly
and properly taken all action required by law, its organizational documents, or
otherwise, to authorize the execution, delivery, and performance of this
Agreement and the other instruments to be executed and delivered by it pursuant
hereto and the consummation of the transactions contemplated hereby and
thereby.  This Agreement has been duly executed and delivered by Amylin and
constitutes, and the other instruments contemplated hereby when duly executed
and delivered by Amylin will constitute, legal, valid, and binding obligations
of Amylin enforceable against it in accordance with its respective terms, except
as enforcement may be affected by bankruptcy, insolvency, or other similar laws.

 

10.4                        Governmental Approval.  Except as contemplated by
this Agreement, no consent, approval, waiver, order or authorization of, or
registration, declaration or filing with, any Regulatory Authority or any other
Third Person is required in connection with the execution, delivery and
performance of this Agreement, or any agreement or instrument contemplated by
this Agreement, by Amylin or the performance by Amylin of its obligations
contemplated hereby and thereby.

 

10.5                        Brokerage.  No broker, finder or similar agent has
been employed by or on behalf of Amylin, and no Person with which Amylin has had
any dealings or communications of any kind is entitled to any brokerage
commission, finder’s fee or any similar compensation, in connection with this
Agreement or the transactions contemplated hereby.

 

*** Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

10.6                        Litigation.  There are no pending or, to Amylin’s
knowledge, threatened judicial, administrative or arbitral actions, claims,
suits or proceedings pending as of the date hereof against Amylin relating to
the subject matter of this Agreement, which, either individually or together
with any other, will have a material adverse effect on the ability of Amylin to
perform its obligations under this Agreement or any agreement or instrument
contemplated hereby.

 

10.7                        Not Debarred. Amylin is not debarred and has not and
will not use in any capacity the services of any Person debarred under
subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992.  If at
any time this representation and warranty is no longer accurate, Amylin will
immediately notify Lilly of such fact.

 

10.8                        Pen Product Specifications.  Amylin will ensure that
as of the date of delivery, Pen Product delivered by Amylin to Lilly hereunder:
(i) will conform to the Specifications in effect at the time of manufacture,
(ii) will have been Manufactured in accordance with cGMP and cQSR, as
applicable, in effect at the time of manufacture, (iii) will not be adulterated
or misbranded by Amylin within the meaning of the FD&C Act, and (iv) will not
have been knowingly manufactured or sold in violation of any Applicable Laws of
the U.S. in any material respect (collectively “Pen Product Warranty”).  Upon
delivery to Lilly, FCA (Amylin’s Facility) Incoterms 2000, Amylin will convey
good title to the Pen Product to Lilly as of the date of shipment, free and
clear of any lien or encumbrance.

 

10.9                        Applicable Laws.  Amylin will comply with Applicable
Laws relating to its supply of the Pen Product.

 

10.10                 Implied Warranties.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
ARTICLE 10, AMYLIN MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND AMYLIN
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE AND WARRANTY OF NONINFRINGEMENT.

 

*** Confidential Treatment Requested

 

31

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ARTICLE 11
TERM OF AGREEMENT; TERMINATION

 

11.1                        Term of Agreement.  Unless earlier terminated in
accordance with this Article 11, this Agreement will take effect and commence on
the Effective Date and will expire at such time as the Collaboration Agreement
expires.  In the event of termination of the Collaboration Agreement prior to
its expiration, this Agreement shall continue in effect unless terminated at the
option of either Party as provided in Section 11.2(c) below.  This Agreement may
also be terminated by mutual agreement of the Parties.

 

11.2                        Termination for Cause.  In addition to the Parties’
right to terminate by mutual agreement under Section 11.1 above, this Agreement
may be terminated as follows:

 

(a)                                 A Party may terminate this Agreement
immediately by providing written notice to the other Party if the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, or a
voluntary petition of bankruptcy is filed in any court of competent jurisdiction
by the other Party or an involuntary petition for relief under the United States
Bankruptcy Code is filed in a court of competent jurisdiction against the other
Party which is not dismissed within thirty (30) days of its filing, or the other
Party makes or executes any assignment for the benefit of creditors.

 

(b)                                Either Party may terminate this Agreement in
the event of a material breach of this Agreement by the other; provided that if
the breaching Party cures such material breach within the cure period provided
in Section 11.3, then the other Party will be obligated to continue to perform
its obligations under this Agreement, and this Agreement will continue in full
force and effect.

 

(c)                                 Either Party may terminate this Agreement
immediately in the event the Collaboration Agreement is terminated for any
reason.

 

11.3                        Procedures for Termination for Material Breach.  A
termination of this Agreement pursuant to Section 11.2(b) shall not be effective
unless the terminating Party complies with the following procedures:

 


THE TERMINATING PARTY WILL GIVE THE OTHER PARTY PRIOR WRITTEN NOTICE THEREOF,
SPECIFYING IN REASONABLE DETAIL THE ALLEGED MATERIAL BREACH, AND IF SUCH ALLEGED
MATERIAL BREACH OR MATERIAL DEFAULT CONTINUES UNREMEDIED FOR A PERIOD OF THIRTY
(30) DAYS AFTER THE DATE OF RECEIPT OF THE NOTIFICATION OR, IF THE MATERIAL
BREACH REASONABLY CANNOT BE CORRECTED OR REMEDIED WITHIN THIRTY (30) DAYS, THEN
IF (I) THE DEFAULTING PARTY HAS NOT COMMENCED REMEDYING SAID MATERIAL BREACH
WITHIN SAID THIRTY (30) DAYS AND IS NOT DILIGENTLY PURSUING COMPLETION OF SAME,
OR (II) SAID MATERIAL BREACH OR MATERIAL DEFAULT HAS NOT BEEN CORRECTED OR
REMEDIED WITHIN ONE-HUNDRED TWENTY (120) DAYS, THEN SUCH TERMINATING PARTY MAY
IMMEDIATELY TERMINATE THIS AGREEMENT BY AGAIN PROVIDING WRITTEN NOTIFICATION TO
THE DEFAULTING PARTY AND SUCH TERMINATION SHALL BE EFFECTIVE AS OF THE DATE THAT
SUCH NOTICE WAS DELIVERED TO THE OTHER PARTY.  THIS SECTION 11.3 WILL NOT BE
EXCLUSIVE AND WILL NOT BE IN LIEU OF ANY OTHER REMEDIES AVAILABLE TO A PARTY
HERETO FOR ANY BREACH OR DEFAULT HEREUNDER ON THE PART OF THE OTHER PARTY.

 

*** Confidential Treatment Requested

 

32

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

11.4                        Effect of Termination.

 

(a)                                 Upon termination of this Agreement for any
reason (whether due to breach of either Party or otherwise), Amylin will furnish
to Lilly a complete written inventory of all work in progress and an inventory
of all finished Pen Product.  Unless otherwise agreed to between the Parties,
all stock on hand as of the effective date of any termination of this Agreement
will be dealt with promptly as follows:

 

1.              PEN PRODUCT MANUFACTURED AND PACKAGED PURSUANT TO PURCHASE
ORDERS FROM LILLY AND ACCEPTED BY AMYLIN WILL BE DELIVERED BY AMYLIN TO LILLY,
WHEREUPON LILLY WILL PAY AMYLIN THEREFORE IN ACCORDANCE WITH THE TERMS HEREOF.

 

2.              WORK IN PROGRESS COMMENCED BY AMYLIN AGAINST ACCEPTED PURCHASE
ORDERS FROM LILLY WILL BE COMPLETED BY AMYLIN AND DELIVERED TO LILLY, WHEREUPON
LILLY WILL PAY AMYLIN THEREFORE IN ACCORDANCE WITH THE TERMS HEREOF.

 

(b)                                 In the event of termination of this
Agreement by Amylin for Lilly’s material breach or termination of this Agreement
in the event of termination of the Collaboration Agreement by Amylin for Lilly’s
material breach, Lilly shall be solely responsible for any wind down costs
incurred by the Parties that cannot be reasonably avoided.  In the event of
termination of this Agreement by Lilly for Amylin’s material breach or
termination of this Agreement in the event of termination of the Collaboration
Agreement by Lilly for Amylin’s material breach, Amylin shall be solely
responsible for any wind down costs incurred by the Parties that cannot be
reasonably avoided.  In the event of termination of this Agreement by mutual
agreement of the Parties or for any other reason, including Force Majeure, the
Parties shall share in any wind down costs incurred by the Parties that cannot
be reasonably avoided as follows: (i) in the event the termination occurs prior
to the True-Up Date (as defined in Exhibit E), Lilly shall pay [***]% and Amylin
[***]%; or (ii) in the event such termination occurs after the True-Up Date,
then

 

*** Confidential Treatment Requested

 

33

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Lilly and Amylin shall each pay an amount based upon the calculation of each
Party’s share of the Pen Product Capital Investments (as defined below) as
determined pursuant to Exhibit E.  Wind down costs shall include, without
limitation, commitments to Third Party Suppliers that cannot be reasonably
avoided.

 

(c)                                 With respect to the Pen Product Initial
Capital Investment and any additional approved pen product capital investments
covered as outlined in section 3.8(f) (the Pen Product Initial Capital
Investment, and any such additional approved pen product capital investments,
are collectively referred to as the “Pen Product Capital Investments”) which
have not been fully paid for at the time Amylin ceases to Manufacture Pen
Product in accordance with this Article:

 

1.               IN THE EVENT OF TERMINATION OF THIS AGREEMENT BY LILLY FOR
AMYLIN’S BREACH OR TERMINATION OF THIS AGREEMENT IN THE EVENT OF TERMINATION OF
THE COLLABORATION AGREEMENT BY LILLY FOR AMYLIN’S MATERIAL BREACH, AMYLIN WILL
BE SOLELY RESPONSIBLE FOR ANY REMAINING COSTS OF COMPLETING SUCH PEN PRODUCT
CAPITAL INVESTMENTS, REGARDLESS OF WHETHER SUCH PEN PRODUCT CAPITAL INVESTMENTS
ARE USABLE BY AMYLIN; OR

 

2.               IN THE EVENT OF EXPIRATION OF THIS AGREEMENT OR TERMINATION OF
THIS AGREEMENT FOR ANY REASON OTHER THAN AS PROVIDED IN SECTION 11.4(C)(1),
UNLESS OTHERWISE AGREED BY THE PARTIES, (I) EACH PARTY WILL BE RESPONSIBLE FOR
PAYMENT OF ITS SHARE OF ANY REMAINING COSTS OF COMPLETING SUCH PEN PRODUCT
CAPITAL INVESTMENTS AS FOLLOWS: (A) IN THE EVENT THE TERMINATION OCCURS PRIOR TO
THE TRUE-UP DATE (AS DEFINED IN EXHIBIT E), LILLY SHALL PAY [***]% AND AMYLIN
[***]%; OR (B) IN THE EVENT SUCH TERMINATION OCCURS AFTER THE TRUE-UP DATE, THEN
LILLY AND AMYLIN SHALL EACH PAY AN AMOUNT BASED UPON THE CALCULATION OF EACH
PARTY’S SHARE OF THE PEN PRODUCT CAPITAL INVESTMENTS (AS DEFINED BELOW) AS
DETERMINED PURSUANT TO EXHIBIT E, OR (II) IF THE PARTIES AGREE, LILLY WILL PAY
AMYLIN THE NET PRESENT VALUE OF LILLY’S SHARE OF ANY REMAINING COSTS OF
COMPLETING SUCH PEN PRODUCT CAPITAL INVESTMENTS WITHIN THIRTY (30) DAYS OF
INVOICE PROVIDED BY AMYLIN TO LILLY FOR SUCH AMOUNT AND, UPON RECEIPT OF SUCH
PAYMENT, LILLY WILL HAVE NO FURTHER OBLIGATION FOR ANY PAYMENT OF COSTS OF
COMPLETING SUCH PEN PRODUCT CAPITAL INVESTMENTS.

 

*** Confidential Treatment Requested

 

34

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

(d)                                In addition, upon expiration of this
Agreement or termination of this Agreement for any reason (whether due to breach
of this Agreement by either Party, Force Majeure, or otherwise), in the event
Lilly has the right to, and intends to continue to commercialize Pen Product:

 

1.              PROMPTLY FOLLOWING TERMINATION OF THIS AGREEMENT, AND AS SOON AS
PRACTICABLE GIVEN AMYLIN’S CONTINUING OBLIGATION TO SUPPLY PEN PRODUCT UNTIL THE
TRANSFER DESCRIBED IN THIS SECTION 11.4(D) IS COMPLETE, TO THE EXTENT
PERMISSIBLE UNDER ITS AGREEMENTS WITH ALKERMES, AMYLIN WILL TRANSFER TO A THIRD
PARTY MANUFACTURER DESIGNATED BY LILLY AND APPROVED BY AMYLIN, SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD OR DELAYED (THE “SUCCESSOR MANUFACTURER”), SUCH
AMYLIN RIGHTS, AMYLIN INFORMATION, MANUFACTURING RECORDS AND PEN
PRODUCT-SPECIFIC EQUIPMENT AND TEST OR CONTROL PROCEDURES WITH RESPECT TO THE
MANUFACTURE OF PEN PRODUCT AS IS REASONABLY NECESSARY TO PERMIT THE SUCCESSOR
MANUFACTURER TO MANUFACTURE PEN PRODUCT MEETING THE SPECIFICATIONS ON BEHALF OF
THE PARTIES OR LILLY, AND WILL PROVIDE LILLY WITH A COPY (OR ACCESS TO) SUCH
AMYLIN RIGHTS, AMYLIN INFORMATION, MANUFACTURING RECORDS, EQUIPMENT AND TEST OR
CONTROL PROCEDURES FOR USE BY THE SUCCESSOR MANUFACTURER AND LILLY SOLELY IN
RELATION TO MANUFACTURE OF PEN PRODUCT.  THE PARTIES SHALL PROVIDE THE SUCCESSOR
MANUFACTURER WITH COMMERCIALLY REASONABLE TECHNICAL AND OTHER ASSISTANCE IN
CONNECTION WITH THE USE OF SUCH AMYLIN RIGHTS AND AMYLIN INFORMATION FOR THE
MANUFACTURE OF PEN PRODUCT AND WITH THE SCALE-UP AND VALIDATION TO APPLICABLE
REGULATORY STANDARDS OF THE SUCCESSOR MANUFACTURER FOR THE MANUFACTURE OF PEN
PRODUCT IN ACCORDANCE WITH THE SPECIFICATIONS. 

 

*** Confidential Treatment Requested

 

35

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EACH PARTY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO ENABLE THE SUCCESSOR
MANUFACTURER TO MANUFACTURE PEN PRODUCT IN ACCORDANCE WITH THE SPECIFICATIONS ON
A COMMERCIAL SCALE SUFFICIENT TO FULFILL REASONABLE ANTICIPATED SALES OF PEN
PRODUCT AS SOON AS REASONABLY PRACTICABLE.  AT LILLY’S REQUEST, AMYLIN WILL
INTRODUCE LILLY AND THE SUCCESSOR MANUFACTURER TO AMYLIN’S VENDORS OF RAW
MATERIALS OR COMPONENTS USED IN THE MANUFACTURE OF PEN PRODUCT, AND WILL PROVIDE
REASONABLE ASSISTANCE TO LILLY AND/OR THE SUCCESSOR MANUFACTURER, AS APPLICABLE,
IN ITS EFFORTS TO ENTER INTO SUPPLY RELATIONSHIPS WITH SUCH VENDORS.  IF ANY
SUCH VENDOR SUPPLIES AMYLIN WITH ANY SUCH RAW MATERIALS OR COMPONENTS ON AN
EXCLUSIVE BASIS, AMYLIN SHALL WAIVE COMPLIANCE WITH ANY SUCH CONDITION TO ALLOW
SUCH VENDOR TO TRANSACT BUSINESS WITH LILLY AND/OR THE SUCCESSOR MANUFACTURER,
AS APPLICABLE SOLELY IN RELATION TO THE MANUFACTURE OF PEN PRODUCT;

 

2.              THE COSTS AND EXPENSES INCURRED BY AMYLIN IN EFFECTING THE
TECHNOLOGY TRANSFER AND PROVIDING THE ASSISTANCE DESCRIBED IN
SECTION 11.4(D)(1) (COLLECTIVELY, THE “TECHNOLOGY TRANSFER”) WILL BE BORNE
SOLELY BY AMYLIN IN THE EVENT OF (I) TERMINATION OF THIS AGREEMENT BY LILLY FOR
AMYLIN’S BREACH, OR (II) TERMINATION OF THIS AGREEMENT BY LILLY IN THE EVENT OF
TERMINATION OF THE COLLABORATION AGREEMENT BY LILLY FOR AMYLIN’S BREACH THEREOF 
IN THE EVENT OF TERMINATION OF THIS AGREEMENT BY AMYLIN FOR LILLY’S BREACH, OR
VOLUNTARY TERMINATION OF THIS AGREEMENT BY LILLY PURSUANT TO SECTION 11.2(A) OF
THIS AGREEMENT, OR TERMINATION OF THIS AGREEMENT BY EITHER PARTY IN THE EVENT OF
TERMINATION OF THE COLLABORATION AGREEMENT BY AMYLIN FOR LILLY’S BREACH THEREOF,
LILLY WILL REIMBURSE AMYLIN IN FULL FOR AMYLIN’S REASONABLE AND DOCUMENTED COSTS
AND EXPENSES OF PERFORMING THE TECHNOLOGY TRANSFER WITHIN THIRTY (30) DAYS OF
INVOICE BY AMYLIN (SUCH INVOICES TO BE DELIVERED MONTHLY).

 

*** Confidential Treatment Requested

 

36

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

11.5                        Supply Following Termination.  In the event this
Agreement is terminated for any reason other than termination of this Agreement
(i) by Amylin pursuant to Section 11.2(b) or (ii) by Amylin in the event of
termination of the Collaboration Agreement for any reason other than by Lilly
for Amylin’s breach thereof, and Lilly intends to continue to commercialize Pen
Product, Amylin shall, if Lilly so requests in writing, continue to use its
Commercially Reasonable Efforts to supply Pen Product to Lilly pursuant to this
Agreement until such time as the Successor Manufacturer is able to Manufacture
Pen Product on a commercial scale sufficient to fulfill reasonable anticipated
sales of Pen Product and obtain or maintain required Marketing Approvals, except
that in the case of termination of this Agreement by either Party pursuant to
Section 11.2(c) hereof Amylin shall supply Pen Product to Lilly for no longer
than thirty-six  (36) months from termination of this Agreement. Amylin will
supply such Pen Product to Lilly, and Lilly shall obtain such Pen Product from
Amylin, in accordance with the terms and conditions of this Agreement.

 

11.6                        Continuing Obligations.  Termination of this
Agreement for any reason will not relieve the Parties of any obligation accruing
prior thereto or any antecedent breach of the provisions of this Agreement, and
will be without prejudice to the rights and remedies of either Party with
respect to any antecedent breach of the provisions of this Agreement.  Without
limiting the generality of the foregoing and in addition to the foregoing, no
termination of this Agreement, whether by lapse of time or otherwise, will serve
to terminate the rights and obligations of the Parties hereto under Articles 1,
7, 8, 9, 10, 11, 12, 13, 14, 15 and 16, and Sections 3.5, 3.9, 3.10, 3.11, 3.12,
4.3, 4.6, 4.8, 5.8 and 5.9, or rights and obligations which otherwise expressly
survive the termination of this Agreement and Sections which are necessary to
give effect to rights and obligations which expressly survive the expiration or
termination of this Agreement.

 

11.7                        Non-Exclusive Remedies.  The remedies set forth in
this Article 11 or elsewhere in this Agreement will be in addition to, and will
not be to the exclusion of, any other remedies available to the Parties at law,
in equity or under this Agreement.

 

11.8                        Mitigation of Damages.  In the event of any breach
of this Agreement by Amylin or Lilly, the other Party shall take reasonable
actions to mitigate its damages.

 

ARTICLE 12
DISPUTE RESOLUTION

 

Disputes between the Parties concerning either Party’s rights or obligations
under this Agreement shall be resolved as set forth in the Collaboration
Agreement.

 

*** Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ARTICLE 13
CONFIDENTIALITY

 

Confidentiality, nondisclosure and nonuse of information and publication
relating to the activities contemplated by this Agreement shall be governed by
the provisions of the Collaboration Agreement.

 

ARTICLE 14
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

 

14.1                        Compliance with Law.  Each of the Parties will
comply with all Applicable Laws relating to its obligation hereunder.

 

14.2                        Commercially Reasonable Efforts.  Except as
otherwise provided in this Agreement or the Collaboration Agreement, Lilly and
Amylin each hereby agree to use all Commercially Reasonable Efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
reasonably necessary or proper to make effective the transactions contemplated
by this Agreement, including such actions as may be reasonably necessary to
obtain approvals and consents of any Regulatory Authority and other Persons;
provided, however, that no Party will be required to (i) pay money (other than
as expressly required pursuant to this Agreement or the Collaboration Agreement
or as implicitly required in order for a  Party to carry out its obligations
hereunder), or (ii) assume any other material obligation not otherwise required
to be assumed by this Agreement or the Collaboration Agreement.

 

14.3                        Further Assurances.  The Parties intend that this
Agreement contain all consents, licenses and authorizations from one Party to
the other necessary to enable each Party to perform its obligations hereunder. 
In the event any further such consents, licenses or authorizations are
necessary, each Party agrees to take such further actions and execute such
further agreements as may be reasonably necessary to carry out the intent and
purposes of this Agreement.

 

ARTICLE 15
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

 

15.1                        Indemnification.  Indemnification obligations of the
Parties will be provided as set forth in the Collaboration Agreement, For
purposes of determining each Party’s indemnification rights and obligations
under Article 8 of the Collaboration Agreement, this Agreement and the Vial
Supply Agreement will be considered Related Agreements (as defined in the
Collaboration Agreement).

 

*** Confidential Treatment Requested

 

38

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

15.2                        Limitation of Liability.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR
PUNITIVE DAMAGES, HOWEVER CAUSED OR UPON ANY THEORY OF LIABILITY (INCLUDING A
PARTY’S OWN NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (OR THE
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY’S EMPLOYEES,
AGENTS CONTRACTORS OR SUBCONTRACTORS)).  NOTHING IN THIS SECTION IS INTENDED TO
LIMIT OR RESTRICT INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER
THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT.

 

15.3                        Insurance.  The Parties will each, throughout the
term of this Agreement, maintain at its own cost and expense from a qualified
insurance company, comprehensive general liability insurance and product
liability insurance in an amount that is customary in the pharmaceutical and
device industries.

 

ARTICLE 16
MISCELLANEOUS PROVISIONS

 

16.1                        Successors and Assigns.  This Agreement will be
binding upon and will inure to the benefit of the Parties hereto and their
respective successors and assigns.  This Agreement may not be assigned or
otherwise transferred, nor, except as expressly provided hereunder, may any
right or obligation hereunder be assigned or transferred by either Party without
the prior written consent of the other Party; provided, however, that either
Party may, without such consent, assign the Agreement and its rights and
obligations hereunder to an Affiliate or in connection with the transfer or sale
of all or substantially all of its assets or business to which this Agreement
relates, or in the event of its merger or consolidation or change in control or
similar transaction.  In the event of such transaction, however, intellectual
property rights of the acquiring party to such transaction (if other than one of
the Parties to this Agreement) shall not be included in any technology licensed
hereunder.  The rights and obligations of the Parties under this Agreement shall
be binding upon and inure to the benefit of the successors and permitted assigns
of the Parties. Any attempted assignment not in accordance with this
Section 16.1 will be void.

 

16.2                        Notices.  Unless otherwise stated in this Agreement
as to the method of delivery, all notices or other communications required or
permitted to be given hereunder will be as set forth in Section 14.6 of the
Collaboration Agreement.

 

*** Confidential Treatment Requested

 

39

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

16.3                        Waiver.  Any term or provision of this Agreement may
be waived at any time by the Party entitled to the benefit thereof only by a
written instrument executed by such Party.  Except as otherwise provided in this
Agreement no delay on the part of Lilly or Amylin in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any waiver on
the part of either Lilly or Amylin of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder nor will
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder

 

16.4                        Entire Agreement.  This Agreement, the Vial Supply
Agreement, the Collaboration Agreement and Related Agreements, each of their
appendices, exhibits, schedules and certificates, and all documents and
certificates delivered or contemplated in connection herewith and therewith
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements or understandings of the
Parties relating thereto.

 

16.5                        Amendment.  This Agreement may be modified or
amended only by written agreement of the Parties hereto signed by authorized
representatives of the Parties.

 

16.6                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original but all of
which together will constitute a single instrument.

 

16.7                        Governing Law.  This Agreement will be governed and
construed in accordance with the laws of the State of New York excluding any
choice of law rules that may direct the application of the law of another state.

 

16.8                        Headings.  All section titles or headings contained
in this Agreement and in any exhibit, schedule or certificate referred to herein
or attached to this Agreement are for convenience only, will not be deemed a
part of this Agreement and will not affect the meaning or interpretation of this
Agreement.

 

16.9                        No Third Person Rights.  No provision of this
Agreement will be deemed or construed in any way to result in the creation of
any rights or obligations in any Person not a Party to this Agreement.

 

16.10                 Construction.  This Agreement will be deemed to have been
drafted by both Lilly and Amylin and will not be construed against either Party
as the draftsperson hereof.  Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified.

 

*** Confidential Treatment Requested

 

40

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

16.11                 Appendices, Exhibits, Schedules and Certificates.  Each
attachment and exhibit attached hereto is incorporated herein by reference and
made a part of this Agreement.

 

16.12                 No Joint Venture.  Nothing contained in this Agreement
will be deemed to create any joint venture or partnership between the Parties
hereto, and, except as is expressly set forth herein, neither Party will have
any right by virtue of this Agreement to bind the other Party in any manner
whatsoever.

 

16.13                 Severability.  If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
while this Agreement remains in effect, the legality, validity and
enforceability of the remaining provisions will not be affected thereby.  In the
event a part or provision of this Agreement is held to be illegal, invalid or
unenforceable, the Parties agree to negotiate in good faith an amendment of such
part or provision in a manner consistent with the intention of the Parties.

 

16.14                 Force Majeure.  If either Party is prevented from
complying, either totally or in part, with any of the terms or provisions set
forth herein by reason of an event of Force Majeure, including, by way of
example and not of limitation, fire, flood, explosion, storm, strike, lockout or
other labor dispute, riot, war, rebellion, accidents, terrorist acts, acts of
God, acts of governmental agencies or instrumentalities, inability to obtain
materials from suppliers, or any other similar or dissimilar cause, in each case
to the extent beyond its reasonable control (“Force Majeure”), such Party will
provide written notice of such event to the other Party.  Said notice will be
provided within five (5) business days of the occurrence of such event and will
identify the requirements of this Agreement or such of its obligations as may be
affected, and, to the extent so affected, said obligations will be suspended
during the period of such disability.  The Party prevented from performing
hereunder will use Commercially Reasonably Efforts to remove such disability as
promptly as possible and will continue performance whenever such causes are
removed.  The Party so affected will give to the other Party a good faith
estimate of the continuing effect of the Force Majeure condition and the
duration of the affected Party’s nonperformance.  If the period of any previous
actual nonperformance of a Party because of Force Majeure conditions plus the
anticipated future period of such Party’s nonperformance because of such
conditions will exceed an aggregate of one hundred twenty (120) days within any
one year period, the other Party may terminate this Agreement by prior written
notice to the nonperforming Party.

 

*** Confidential Treatment Requested

 

41

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

16.15                 Fundamental Principle of Good Faith and Fair Dealing.  In
entering into this Agreement, Lilly and Amylin each acknowledge and agree that
all aspects of the business relationship and dealings between Lilly and Amylin
contemplated by this Agreement shall be governed by the fundamental principle of
good faith and fair dealing.

 

16.16                 Interpretation.  In the event of any conflict between this
Agreement and the Collaboration Agreement, the terms of this Agreement shall
control.

 

[SIGNATURE PAGE FOLLOWS]

 

*** Confidential Treatment Requested

 

42

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

ELI LILLY AND COMPANY

 

 

 

 

 

By:

/s/ John C. Lechleiter

 

 

 

Printed Name:

John C. Lechleiter

 

 

 

Title:

Chairmain, President and Chief Executive Officer

 

 

 

 

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Paul Marshall

 

 

 

Printed Name:

Paul Marshal

 

 

 

Title:

Sr. Vice President, Operations

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

EXHIBIT A

 

DEFINITION OF ALLOCATION OF SERVICE FOR

ACTUAL MANUFACTURING COST CALCULATION

 

“Actual Manufacturing Cost” will include Amylin’s costs for allocation of
service, in addition to other cost elements.  Calculation of the Actual
Manufacturing Cost will be consistent with the usual methodology utilized by
Amylin to calculate Amylin’s Cost of Products Sold in accordance with U.S. GAAP.

 

Allocation of services is the cost of the indirect materials, indirect labor and
all other expenses incurred in the support of production and for the acquisition
of materials related to production of the Pen Product.  The labor related
charges included in the Allocation of Services would be calculated using the
actual FTE Rate.  To the extent the costs above are not directly traceable to
production of the Pen Product, Amylin in good faith will apply reasonable
allocation methods to such costs.  Examples of items that are incorporated as
part of the Allocation of Services include:

 

(1)

repair and maintenance;

(2)

on-going qualification/validation/in process testing/ stability testing and
investigations;

(3)

manufacturing equipment and manufacturing support equipment calibration costs;

(4)

utilities;

(5)

depreciation and amortization;

(6)

material testing;

(7)

pre-inspection approval costs (including validation costs), which consists of
Amylin’s internal labor and any out-of-pocket costs on an actual dollar for
dollar basis;

(8)

Prorated costs for manufacturing administration such as complaint handling,
customer service, technical stewardship, logistics, production planning,
regulatory support, training and development, procedure coordination,
procurement, finance and IT support, and

(9)

Other costs that are required to support the manufacture of Pen Product in
accordance with U.S. GAAP

 

The costs of general corporate expenses that are not related to the Manufacture
of Pen Product, are not included in the Allocation of Services.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit B

 

Pen Product Estimated Initial Capital Investment

 

Description

 

Current Estimate
($M)

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***] (1)

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***] (2)

 

$

[***]

 

[***] (3)

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

 

 

 

Total

 

$

216

 

 

--------------------------------------------------------------------------------

(1)          Approximately $[***] estimated for [***] and $[***]  for [***]

(2)          Will be located at [***]

(3)          Will be located at [***]

        Does not include capitalized interest

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit C

 

Reimbursement of Previously Incurred Capital Spending

 

Month

 

Monthly
Spend

 

Lilly Share

 

Interest

 

Total Owed
to Amylin

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Lilly share based on a [***]% allocation

Interest calculation utilizes rates based on June 12, 2006 Letter Agreement

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission.  Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit D

 

Estimate of Actual Manufacturing Cost Template

 

Actual Manufacturing Cost

Q1 2XXX

 

 

 

US

 

OUS

 

 

 

 

 

 

 

Headcount

 

 

 

 

 

Contractors

 

 

 

 

 

 

 

 

 

 

 

Compensation & Benefits

 

 

 

 

 

Depreciation

 

 

 

 

 

Maintenance/Repair/Utilities

 

 

 

 

 

Purchased Services/Professional/Contractors

 

 

 

 

 

Supplies & Materials

 

 

 

 

 

Other Site Expenses

 

 

 

 

 

San Diego QC Lab & Depr of sites in Exh X

 

 

 

 

 

Other San Diego Allocations In

 

 

 

 

 

Packaging Depr & Other Related Exp

 

 

 

 

 

Factory & Inventory Losses

 

 

 

 

 

Other Variances/PPV/Use Yield

 

 

 

 

 

Royalty Expense

 

 

 

 

 

Total Expense

 

 

 

 

 

 

 

 

 

 

 

Production Volumes

 

 

 

 

 

 

 

 

 

 

 

Per Unit COPS:

 

 

 

 

 

Raw Materials Excluding Delivery Device

 

 

 

 

 

Device Delivery

 

 

 

 

 

Packaging Materials & Expense

 

 

 

 

 

Labor

 

 

 

 

 

Depreciation

 

 

 

 

 

Overhead

 

 

 

 

 

Total Pen Cost

 

 

 

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Pen Agreement Capital True-up

 

[***]

 

--------------------------------------------------------------------------------